NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         MAY 6 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABDULLAHI AHMED IBRAHIM,                         No.    18-72691
                                                        19-70470
                Petitioner,
                                                 Agency No. A200-624-023
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 4, 2020**
                                  Portland, Oregon

Before: SCHROEDER, WATFORD, and HURWITZ, Circuit Judges.

      Abdullahi Ibrahim, a native and citizen of Somalia, petitions for review of

decisions of the Board of Immigration Appeals (“BIA”) dismissing his appeal from

an order denying Ibrahim’s motion to reopen and denying his subsequent motion for

reconsideration. We dismiss the petition insofar as it challenges the refusal to reopen



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings sua sponte to allow Ibrahim to pursue adjustment of status, but

grant the petition insofar as it challenges the denial of his motion to reopen because

of changed country conditions and remand for further proceedings.

      1.     The immigration judge (“IJ”) acknowledged her authority to grant sua

sponte reopening based on Ibrahim’s marital status, but declined to reopen because

Ibrahim did not show that a visa was available and had married several years after

the final order of removal. We lack jurisdiction to review the BIA’s order declining

to overturn that discretionary decision. See Bonilla v. Lynch, 840 F.3d 575, 585-588

(9th Cir. 2016); Singh v. Holder, 771 F.3d 647, 653 (9th Cir. 2014).

      2.     The agency, however, erred in denying Ibrahim’s motion to reopen

based on changed country conditions. See 8 C.F.R. § 1003.2(c)(3)(ii). A motion to

reopen may be premised “on evidence of changed country conditions that” are made

material “in light of the petitioner’s changed circumstances.” Chandra v. Holder,

751 F.3d 1034, 1035, 1037 (9th Cir. 2014). Ibrahim expressly argued to the IJ and

BIA that his time spent in the United States warranted reopening, and submitted

evidence that al-Shabaab was newly focused on killing “Somalis who had spent time

in the West.” But, neither the IJ nor the BIA addressed this argument in denying

reopening. See id. at 1037-39 (finding abuse of discretion when agency fails to

address one of petitioner’s arguments). We therefore remand for consideration of




                                          2
this argument. See id. at 1038-39.1

   PETITION DISMISSED IN PART, GRANTED IN PART, AND
REMANDED.




1
       The BIA did not err in failing to address Ibrahim’s argument that reopening
was warranted based on new evidence of his identity. Ibrahim made this argument
only in a footnote in his brief to the BIA appealing the IJ’s denial of his motion to
reopen, and never detailed why the purported evidence was new or warranted
reopening. See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings shall state
the new facts that will be proven at a hearing to be held if the motion is granted and
shall be supported by affidavits or other evidentiary material.”).

       We do not address Ibrahim’s arguments about equitable tolling and his
classification as an “arriving alien,” which were not made to the agency. See Zara
v. Ashcroft, 383 F.3d 927, 930 (9th Cir. 2004).

                                          3